--------------------------------------------------------------------------------

Exhibit 10.2








 




2007 EQUITY PLAN




FOR NON-EMPLOYEE DIRECTORS OF
HNI CORPORATION


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



    Page      
I.
PURPOSES; EFFECT ON PRIOR PLANS
3
 
1.1
Purpose
3
 
1.2
Effect on Prior Plans
3
     
II.
DEFINITIONS
3
     
III.
ADMINISTRATION
7
 
3.1
Administration by the Board; Delegation
7
 
3.2
Administrative Powers
7
 
3.3
Professional Assistance; Good Faith Actions
7
 
3.4
Liability and Indemnification of Board Members
7
     
IV.
ELIGIBILITY
8
     
V.
SHARES AVAILABLE FOR AWARDS
8
 
5.1
Shares Available
8
 
5.2
Accounting for Awards
8
 
5.3
Adjustments
8
     
VI.
OPTIONS
8
 
6.1
Options
8
 
6.2
Exercise Price
9
 
6.3
Option Term
9
 
6.4
Time, Method and Conditions of Exercise
9
     
VII.
STOCK AWARDS
9
 
7.1
Restricted Stock
9
 
7.2
Stock Grant Awards
10
 
7.3
Additional Cash Award to Offset Tax
10
     
VIII.
GENERAL PROVISIONS GOVERNING AWARDS
10
 
8.1
Consideration for Awards
10
 
8.2
Awards Subject to Performance Measures
10
 
8.3
Awards May Be Granted Separately or Together
10
 
8.4
Forms of Payment under Awards
10
 
8.5
Separation from Service; Vesting
10
 
8.6
Limits on Transfer of Awards
12
 
8.7
Restrictions; Securities Exchange Listing
12
     
IX.
ELECTION TO RECEIVE FEES IN SHARES
13
 
9.1
Election to Receive Fees in Shares
13
 
9.2
Participation Agreement.
13
 
9.3
Issuance of Shares
13
 
9.4
Holding Period
13

 
i

--------------------------------------------------------------------------------



X. 
AMENDMENT AND TERMINATION; CORRECTIONS
13   
10.1
Amendments to the Plan
13
 
10.2
Amendments to Awards
14
 
10.3
Correction of Defects, Omissions and Inconsistencies
14
     
XI.
GENERAL PROVISIONS GOVERNING PLAN
14
 
11.1
No Rights to Awards
14
 
11.2
Rights as Stockholder
14
 
11.3
Governing Law
14
 
11.4
Award Agreements
14
 
11.5
No Limit on Compensation Plans or Arrangements
14
 
11.6
No Right to Remain a Director
14
 
11.7
Severability
15
 
11.8
No Trust or Fund Created
15
 
11.9
Securities Matters
15
 
11.10
No Fractional Shares
15
 
11.11
Headings
15
 
11.12
Nontransferability
15
 
11.13
No Other Agreements
15
 
11.14
Incapacity
15
 
11.15
Release
15
 
11.16
Notices
16
 
11.17
Successors
16
     
XII.
EFFECTIVE DATE AND TERM OF PLAN
16






 
ii

--------------------------------------------------------------------------------

 

2007 EQUITY PLAN
FOR NON-EMPLOYEE DIRECTORS OF
HNI CORPORATION


HNI Corporation, an Iowa corporation (the “Corporation”), first adopted the 2007
Equity Plan for Non-Employee Directors of HNI Corporation (the “Plan”) on May 8,
2007.  The Plan was amended and restated effective May 8, 2007 to comply with
Section 409A of the Internal Revenue Code.  The Corporation hereby amends and
restates the Plan, effective November 19, 2009.


I.           PURPOSES; EFFECT ON PRIOR PLANS


1.1           Purpose.  The purpose of the Plan is to aid the Corporation in
recruiting and retaining non-employee directors (“Outside Directors”) capable of
assuring the future success of the Corporation through the grant of Awards of
stock-based compensation and the opportunity to receive fees in the form of
stock of the Corporation.  The Corporation expects the Awards and opportunities
for stock ownership in the Corporation will provide incentives to Outside
Directors to exert their best efforts for the success of the Corporation’s
business and thereby align the interests of Outside Directors with those of the
Corporation’s stockholders.


1.2           Effect on Prior Plans.  From and after the date of stockholder
approval of the Plan, no awards shall be granted under the 1997 Equity Plan for
Non-Employee Directors of HNI Corporation, as amended, but all outstanding
awards previously granted under that plan shall remain outstanding in accordance
with their terms.
 
II.           DEFINITIONS


In addition to other terms that may be defined elsewhere herein, wherever the
following terms are used in this Plan with initial capital letters, they shall
have the meanings specified below, unless the context clearly indicates
otherwise.


 
(a)
“Award” means an Option, Restricted Stock or Stock Grant Award granted under the
Plan.  The term “Award” shall also mean Shares issued to a Participant pursuant
to a Participation Agreement under Article 9 of the Plan.



 
(b)
“Award Agreement” means any written agreement, contract or other instrument or
document evidencing an Award granted under the Plan.  Each Award Agreement shall
be subject to the applicable terms and conditions of the Plan and any other
terms and conditions (not inconsistent with the Plan) determined by the Board.



 
(c)
“Board” means the Board of Directors of the Corporation.



 
(d)
“Chairman” means the Chairman of the Board.



 
(e)
“Change in Control” means:

 
 
3

--------------------------------------------------------------------------------

 

(i)            the acquisition by any individual, entity or group (with the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
the combined voting power of the then outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Corporation Voting Securities”); provided, however, that for
purposes of this subsection (i), the following acquisitions shall not constitute
a Change in Control:  (I) any acquisition directly from the Corporation; (II)
any acquisition by the Corporation; (III) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Corporation or
any corporation controlled by the Corporation; or (IV) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A), (B) and
(C) of subsection (iii) of this paragraph; or
 
(ii)           individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease during a 12-month period for any reason to constitute a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Corporation’s shareholders, was approved by a vote of a majority
of the directors then comprising the Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


(iii)           consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Corporation (a “Business Combination”), in each case, unless, following such
Business Combination:  (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Corporation Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, 50% or more of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Corporation Voting Securities; (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Corporation or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 35% or more of the combined voting power of the then
outstanding voting securities of such corporation except to the extent that such
ownership existed prior to the Business Combination; and (C) at least a majority
of the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination, if such change in the members of the Board was not
indorsed by a majority of the members of the Incumbent Board.

 
4

--------------------------------------------------------------------------------

 

 
(f)
“Code” means the Internal Revenue Code of 1986, as amended, and any regulations
promulgated thereunder.



 
(g)
“Corporation” means HNI Corporation, an Iowa corporation.



 
(h)
“Director” means a member of the Board.



 
(i)
“Disability,” of a Director, means the inability of the Director to perform his
or her services as a Director for six months.



 
(j)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.



 
(k)
“Fair Market Value,” of a Share, means the closing price of a Share as reported
on the New York Stock Exchange on the date as of which such value is being
determined, or, if there are no reported transactions for such date, on the next
preceding date for which transactions were reported; provided, however, if Fair
Market Value for any date cannot be so determined, Fair Market Value shall be
determined by the Board by whatever means or method as the Board, in the good
faith exercise of its discretion, shall at such time deem reasonable and within
the meaning of Code Section 409A and the regulations thereunder.



 
(l)
“Fees,” of an Outside Director, means the Outside Director’s annual retainer,
meeting fees and any other amounts payable to the Outside Director by the
Corporation for services performed as an Outside Director, excluding any amounts
distributable under the Plan.



 
(m)
“Option” means an option granted under Article 6 of the Plan to purchase
Shares.  All Options granted under the Plan shall be “non-statutory stock
options,” meaning they are not intended to satisfy the requirements set forth in
Section 422 of the Code to be “incentive stock options.”


 
5

--------------------------------------------------------------------------------

 

 
(n)
“Outside Director” means a member of the Board who is not an employee of the
Corporation or a Subsidiary.



 
(o)
“Participant” means an Outside Director who receives an Award under the Plan,
including an Outside Director who enters into a Participation Agreement pursuant
to Section 9.2 of the Plan.



 
(p)
“Participation Agreement” means the agreement entered into by an Outside
Director pursuant to Section 9.2 of the Plan under which the Outside Director
elects to receive Fees in the form of Shares rather than cash.



 
(q)
“Performance Measure” means the criteria and objectives established by the
Board, which shall be satisfied or met as a condition to the exercisability,
vesting or receipt of all or a portion of an Award.  Such criteria and
objectives may include, but are not limited to, the attainment by a Share of a
specified Fair Market Value for a specified period of time, earnings per Share,
return to stockholders (including dividends), return on equity, earnings of the
Corporation, revenues, market share, cash flow or cost reduction goals or any
combination of the foregoing and any other criteria and objectives established
by the Board.  In the sole discretion of the Board, the Board may amend or
adjust the Performance Measures or other terms and conditions of an outstanding
Award in recognition of unusual or nonrecurring events affecting the Corporation
or its financial statements or changes in law or accounting principles.



 
(r)
“Plan” means the “2007 Equity Plan for Non-Employee Directors of HNI
Corporation,” as set forth herein and as may be amended or restated from time to
time.



 
(s)
“Restricted Stock” means Shares subject to forfeiture restrictions established
by the Board.



 
(t)
“Restricted Stock Award” means a grant of Restricted Stock under Section 7.1 of
the Plan.



 
(u)
“Retirement Eligible Date,” of a Participant, means the date on which the
Participant attains age 55 with at least ten years of service as a Board
member.  The Chairman or, with respect to the Chairman if the Chairman is a
Participant, the Board, in his, her or its discretion, may waive or reduce the
ten-year service requirement with respect to a Participant; provided if any such
waiver or reduction applies to a benefit subject to Section 409A of the Code,
such waiver or reduction is made before the Outside Director performs the
services for which the benefit is payable.



 
(v)
“Separation from Service,” with respect to a Participant, has the meaning set
forth in Treasury Regulation Section 1.409A-1(h) or any subsequent authority.


 
6

--------------------------------------------------------------------------------

 

 
(w)
“Share” means a Share of common stock, par value of $1.00, of the Corporation or
any other securities or property as may become subject to an Award pursuant to
an adjustment made under Section 5.3 of the Plan.



 
(x)
“Stock Grant Award” means any right granted under Section 7.2 of the Plan.



 
(y)
“Subsidiary” means any corporation, joint venture, partnership, limited
liability company, unincorporated association or other entity in which the
Corporation has a direct or indirect ownership or other equity interest and
directly or indirectly owns or controls 50 percent or more of the total combined
voting or other decision-making power.



III.           ADMINISTRATION


3.1           Administration by the Board; Delegation.  The Plan shall be
administered by the Board, which may from time to time delegate all or any part
of its authority under the Plan to a committee or subcommittee of not less than
two Directors appointed by the Board who are “non-employee directors” within the
meaning of that term as defined in Rule 16b-3 under the Exchange Act.  To the
extent of any delegation by the Board under the Plan, references in the Plan to
the Board shall also refer to the applicable committee or subcommittee.  The
majority of any such committee or subcommittee shall constitute a quorum, and
the action of a majority of its members present at any meeting at which a quorum
is present, or acts unanimously approved in writing, shall be the acts of such
committee or subcommittee.


3.2           Administrative Powers.  The Board shall have the power and
authority to interpret the Plan and any Award or Award Agreement entered into
under the Plan, to establish, amend, waive and rescind any rules and regulations
relating to the administration of the Plan (including without limitation, the
manner in which Participants shall make elections pursuant to Section 9.2 of the
Plan and the terms of a Participation Agreement), to determine the terms and
provisions of the Award Agreements (not inconsistent with the terms of the
Plan), and to make all other determinations necessary or advisable for the
administration of the Plan.  The determinations of the Board in the
administration of the Plan, as described in the Plan, shall be final, binding
and conclusive.


3.3           Professional Assistance; Good Faith Actions.  All expenses and
liabilities members of the Board incur in connection with the administration of
the Plan shall be borne by the Corporation.  The Board may employ attorneys,
consultants, accountants, appraisers, brokers or other persons.  The Board, the
Corporation and the Corporation’s officers and Directors shall be entitled to
rely upon the advice, opinions or valuations of any such persons.


3.4           Liability and Indemnification of Board Members. No member of the
Board shall be liable for any act, omission, interpretation, construction or
determination made in connection with the Plan in good faith, and the members of
the Board shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage or expense (including
attorneys’ fees) arising therefrom to the full extent permitted by law, except
as otherwise may be provided in the Corporation’s Articles of Incorporation,
By-laws and under any directors' and officers' liability insurance that may be
in effect from time to time.

 
7

--------------------------------------------------------------------------------

 

IV.           ELIGIBILITY


Participation in the Plan shall be limited to Outside Directors.


V.           SHARES AVAILABLE FOR AWARDS


5.1           Shares Available. Subject to adjustment as provided in Section
5.3, the total number of Shares available for all grants of Awards under the
Plan shall be 300,000 Shares.  Shares to be issued under the Plan will be
authorized but unissued Shares or Shares that have been reacquired by the
Corporation and designated as treasury shares.  Shares subject to Awards that
terminate, lapse or are cancelled or forfeited shall be available again for
grant under the Plan.  Shares tendered by a Participant or withheld by the
Corporation as full or partial payment to the Corporation of the purchase or
exercise price relating to an Award shall not be available for future grants
under the Plan.


5.2           Accounting for Awards. For purposes of this Article 5, if an Award
entitles the holder thereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
granting Awards.  For purposes hereof, an Award of Shares pursuant to a
Participation Agreement under Article 9 shall be deemed to be granted on the
date the Shares are issued to the Participant.


5.3           Adjustments. In the event any dividend or other distribution
(whether in the form of cash, Shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Corporation, issuance of warrants or other rights to
purchase Shares or other securities of the Corporation or other similar
corporate transaction or event affects the Shares such that an adjustment is
required in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the Board
shall, in such manner as it may deem equitable, adjust any or all of:  (i) the
number and type of Shares (or other securities or other property) that
thereafter may be made the subject of Awards; (ii) the number and type of Shares
(or other securities or other property) subject to outstanding Awards; (iii) the
purchase or exercise price with respect to any Award; and (iv) the number and
type of Shares (or other securities or other property) payable under a
Participation Agreement pursuant to Article 9, provided such change is made in
accordance with the requirements of Treas. Reg. § 1.409A-1(a)(5)(iii)(E)(4).


VI.           OPTIONS


6.1           Options.  The Board may grant Options with the terms and
conditions set forth in this Article 6 and with such additional terms and
conditions not inconsistent with the provisions of the Plan as the Board shall
determine.
 
 
8

--------------------------------------------------------------------------------

 

6.2           Exercise Price.  The purchase price per Share purchasable under an
Option shall be determined by the Board and shall not be less than 100% of the
Fair Market Value of a Share on the date of grant of such Option.
 
6.3           Option Term. The term of each Option shall be fixed by the Board
but shall not be longer than ten years.
 
6.4           Time, Method and Conditions of Exercise. The Board shall determine
the time or times at which an Option may be exercised in whole or in part, the
method or methods by which, and the form or forms (including, without
limitation, cash or Shares having a Fair Market Value on the exercise date equal
to the applicable exercise price) in which, payment of the exercise price with
respect thereto may be made or deemed to have been made.
 
VII.           STOCK AWARDS


7.1           Restricted Stock.  The Board may grant Awards of Restricted Stock
with the following terms and conditions and with such additional terms and
conditions not inconsistent with the provisions of the Plan as the Board shall
determine:
 
(a)           Restrictions.  Shares of Restricted Stock shall be subject to such
restrictions as the Board may impose (including, without limitation,
satisfaction of Performance Measures or a performance period and a restriction
on the right to vote a Share of Restricted Stock or the right to receive any
dividend or other right or property with respect thereto), which restrictions
may lapse separately or in combination at such time or times, in such
installments or otherwise, as the Board may deem appropriate.  The minimum
vesting period of such Awards shall be one year from the date of grant.
 
(b)           Forfeiture.  Subject to Sections 8.5, upon a Participant’s
Separation from Service during the applicable restriction period, all Shares of
Restricted Stock held by the Participant at such time shall be forfeited and
reacquired by the Corporation.
 
(c)           Issuance and Delivery of Shares.  Any Restricted Stock granted
under the Plan shall be issued at the time the Restricted Stock Award is granted
and may be evidenced in such manner as the Board may deem appropriate, including
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Corporation.  Such
certificate or certificates shall be registered in the name of the Participant
and shall bear an appropriate legend referring to the restrictions applicable to
such Restricted Stock.  Shares representing Restricted Stock no longer subject
to restrictions shall be delivered to the Participant promptly after the
applicable restrictions lapse or are waived.
 
(d)           Restrictions on Dividends.  Any Award of Restricted Stock may
require any or all dividends or other distributions paid on the Shares during
the period of restriction be automatically sequestered and reinvested on an
immediate or deferred basis in additional Shares, in which case such additional
Shares shall be subject to the same restrictions as the underlying Restricted
Stock or such other restrictions as the Board may determine.
 

 
9

--------------------------------------------------------------------------------

 

7.2           Stock Grant Awards.  The Board may grant Shares without
restrictions thereon.  Subject to the terms of the Plan, Stock Grant Awards may
have such terms and conditions as the Board shall determine.
 
7.3           Additional Cash Award to Offset Tax.  The Board may provide, at or
after the time of grant of a Restricted Stock Award or Stock Grant Award, for
the payment of a cash award to the Participant intended to offset the amount of
tax the Participant may incur in connection with such Award, including, without
limitation, tax on the receipt of such cash award; provided, however, any such
payment shall be made no later than by the end of the Participant’s taxable year
next following the Participant’s taxable year in which the related taxes are
remitted to the taxing authority.
 
VIII.           GENERAL PROVISIONS GOVERNING AWARDS


8.1           Consideration for Awards.  Awards may be granted for no cash
consideration or for any cash or other consideration as may be determined by the
Board or required by applicable law.
 
8.2           Awards Subject to Performance Measures.  The Board may, in its
discretion, establish Performance Measures which shall be satisfied or met as a
condition to the grant or exercisability of an Award or portion
thereof.  Subject to the terms of the Plan and any applicable Award Agreement,
the Performance Measures to be achieved during any performance period, the
length of any performance period, the amount of any Award granted, the amount of
any payment or transfer to be made pursuant to any such Award and any other
terms and conditions applicable thereto shall be determined by the Board.


8.3           Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Board, be granted either alone or in addition to, in tandem
with, or in substitution for, any other Award or any award granted under any
other plan of the Corporation or any Subsidiary.  Awards granted in addition to
or in tandem with other Awards or in addition to or in tandem with awards
granted under any other plan of the Corporation or any Subsidiary may be granted
either at the same time as, or at a different time from, the grant of such other
Awards or awards.
 
8.4          Forms of Payment under Awards.  Subject to the terms of the Plan
and of any applicable Award Agreement, payments or transfers to be made by the
Corporation upon the grant, exercise or payment of an Award may be made in such
form or forms as the Board shall determine (including, without limitation, cash,
Shares, other securities, other Awards or other property, or any combination
thereof), and may be made in a single payment or transfer, in installments or on
a deferred basis, in each case in accordance with rules and procedures
established by the Board.  Such rules and procedures may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments.
 
8.5          Separation from Service; Vesting.  All of the terms relating to the
exercise, cancellation, forfeiture or other disposition of an Award upon a
Separation from Service of a Participant shall be determined by the Board.  Such
determination shall be made at the time of the grant of such Award and shall be
specified in the Award Agreement relating to the Award.  Notwithstanding the
foregoing or any other provision of the Plan to the contrary:
 
 
10

--------------------------------------------------------------------------------

 

(a)            If a Participant becomes an employee of the Corporation or a
Subsidiary while continuing to serve as a Director, that fact alone shall not
result in a Separation from Service or otherwise impair the rights such Director
may have under the Plan, including, without limitation, the rights such Director
may have under any Award outstanding under the Plan, but such Director shall no
longer be eligible to receive any further Awards under the Plan.


(b)            Each Award granted under the Plan shall become fully exercisable
and vested upon the Participant’s death, Disability or the occurrence of a
Change in Control, provided such Award had not then otherwise expired and the
Participant is an Outside Director or employee of the Corporation on the date of
death, Disability or a Change in Control.  In addition thereto, in the case of
an Award of an Option, such Award shall become fully exercisable and vested upon
the Participant’s Retirement Eligible Date, provided such Award had not then
otherwise expired and the Participant is an Outside Director or is employed by
the Corporation on the Retirement Eligible Date.


(c)            In the event of hardship or other special circumstances of a
Participant who holds an Option Award that is not immediately exercisable or a
Restricted Stock Award then subject to the restrictions set forth in Section
7.1(a) or a Stock Grant Award subject to the transfer restrictions set forth
Section 8.6, the Board or the Chairman may in its (or his or her) sole
discretion take any action it (or he or she) deems to be equitable under the
circumstances or in the best interests of the Corporation, including, without
limitation, waiving or modifying any limitation, restriction or requirement with
respect to such Award.  Notwithstanding the preceding sentence, in the event the
Chairman is a Participant, for any Award granted to the Chairman, only the Board
has discretion to take action it deems to be equitable under the circumstances
or in the best interests of the Corporation, including, without limitation,
waiving or modifying any limitation, restriction or requirement with respect to
such Award.


(d)           The Board may provide in any Award Agreement the Corporation shall
have the right to repurchase from the Participant Restricted Stock granted under
Section 7.1 then subject to the restrictions set forth in Section 7.1(a)
immediately upon a Separation from Service for any reason at a cash price per
Share equal to the cash price paid by the Participant for the Shares.  In the
discretion of the Board, provision may be made that no such right of repurchase
shall exist in the event of a Separation from Service without cause or because
of the Participant’s Separation from Service on or after the Participant’s
Retirement Eligible Date, or due to death or Disability.
 
(e)           For purposes of this Section 8.5, the Board shall determine
whether a Participant’s Separation from Service is due to cause, occurs on or
after the Participant’s Retirement Eligible Date or is due to death or
Disability, or whether the Participant has incurred a hardship, and any such
determination shall be final, binding and conclusive.
 
 
11

--------------------------------------------------------------------------------

 

8.6           Limits on Transfer of Awards.  Except as otherwise provided by the
Board or the terms of the Plan, no Award (and no right thereunder) shall be
transferable by a Participant other than by will or by the laws of descent and
distribution.  An Award of Restricted Stock shall provide that during the period
the Award is subject to restrictions pursuant to Section 7.1(a), and any Stock
Grant Award may provide that the transferability of the Shares subject to such
Award shall be prohibited or restricted in the manner and to the extent
prescribed by the Board at the time the Award is granted.  Such restrictions may
include, without limitation, a right of repurchase or first refusal in the
Corporation or provisions subjecting Restricted Stock to continuing restrictions
in the hand of the transferee.  In addition, any Award may provide that all or
any part of the Shares to be issued or transferred by the Corporation upon the
exercise of an Option, or are no longer subject to forfeiture and restrictions
on transfer referred to herein, shall be subject to further restrictions upon
transfer.  The Board may establish procedures as it deems appropriate for a
Participant to designate an individual, trust or other entity as beneficiary or
beneficiaries to exercise the rights of the Participant and receive any property
distributable with respect to any Award in the event of the Participant’s
death.  The Board, in its discretion and subject to such additional terms and
conditions as it determines, may permit a Participant to transfer an Option to
any “family member” (as such term is defined in the General Instructions to Form
S-8 (or any successor to such Instructions or such Form) under the Securities
Act of 1933, as amended) at any time such Participant holds such Option,
provided:  (a) such transfer may not be for value (i.e., the transferor may not
receive any consideration therefor) and the family member may not make any
subsequent transfer other than by will or by the laws of descent and
distribution; (b) no such transfer shall be effective unless reasonable prior
notice thereof has been delivered to the Corporation and such transfer is
thereafter effected subject to the specific authorization of, and in accordance
with any terms and conditions made applicable to by, the Board; and (c) the
transferee is subject to the same terms and conditions hereunder as the
Participant.  Each Option Award (or right under such Award) shall be exercisable
during the Participant’s lifetime only by the Participant (except as provided
herein or in an Award Agreement or amendment thereto) or, if permissible under
applicable law, by the Participant’s guardian or legal representative.  No
Option Award or Restricted Stock Award (or right under any such Award) may be
pledged, alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Corporation or any Subsidiary.


8.7           Restrictions; Securities Exchange Listing.  All Shares or other
securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such restrictions as the Board may deem advisable
under the Plan, applicable federal or state securities laws and regulatory
requirements, and the Board may cause appropriate entries to be made or legends
to be placed on the certificates for such Shares or other securities to reflect
such restrictions.  If the Shares or other securities are traded on a securities
exchange, the Corporation shall not be required to deliver any Shares or other
securities covered by an Award unless and until such Shares or other securities
have been admitted for trading on such securities exchange.


 
12

--------------------------------------------------------------------------------

 
 
IX.           ELECTION TO RECEIVE FEES IN SHARES
 
9.1           Election to Receive Fees in Shares.  Each Outside Director shall
be eligible to elect to receive his or her Fees in the form of Shares rather
than cash according to the following provisions of this Article 9.


9.2           Participation Agreement.  For each calendar year, the Board shall
specify an election period (which shall end no later than the last day of the
calendar year immediately preceding such calendar year) during which an Outside
Director may enter into an election to receive up to 100% of the Fees otherwise
payable to him or her for the calendar year in the form of Shares rather than
cash.  The election shall be made pursuant to a Participation Agreement entered
into by the Outside Director and filed with the Secretary of the Corporation no
later than the expiration of the election period.  A separate Participation
Agreement must be entered into for each calendar year.  Except as the Board may
otherwise provide, the Participation Agreement in effect for a calendar year
shall be irrevocable after the expiration of the election period for the
calendar year.


9.3           Issuance of Shares.  The Corporation shall issue Shares to the
Outside Director for each calendar quarter during which the Outside Director has
a Participation Agreement in effect.  The Shares shall be issued on the date on
which the quarterly meeting of the Board is held.  The number of Shares so
issued shall be equal to:  (i) the dollar amount of the Fees the Outside
Director has elected to receive as Shares for the calendar quarter pursuant to
his or her Participation Agreement; divided by (ii) the Fair Market Value per
Share on the date on which the Outside Director would have been paid the Fees in
cash but for the Participation Agreement.


9.4           Holding Period.  To the extent required to satisfy any condition
for exemption available pursuant to Rule 16b-3 of the Exchange Act, Shares
acquired by an Outside Director pursuant to this Article 9 shall be held by the
Outside Director for a period of at least six months following the date of
acquisition.


X.           AMENDMENT AND TERMINATION; CORRECTIONS


10.1         Amendments to the Plan.  The Board may amend, alter, suspend,
discontinue or terminate the Plan; provided, however, notwithstanding any other
provision of the Plan or any Award Agreement, prior approval of the stockholders
of the Corporation shall be required for any amendment to the Plan that:
 
(a)           requires stockholder approval under the rules or regulations of
the Securities and Exchange Commission, the New York Stock Exchange, any other
securities exchange or the National Association of Securities Dealers, Inc.
applicable to the Corporation;
 
(b)           increases the number of Shares authorized under the Plan as
specified in Section 5.1(a) of the Plan;
 
(c)           permits the repricing of Options; or
 
 
13

--------------------------------------------------------------------------------

 

(d)           permits the award of Options at a price less than 100% of the Fair
Market Value of a Share on the date of grant of such Option contrary to the
provisions of Sections 6.2 of the Plan.
 
10.2        Amendments to Awards.  Subject to the provisions of the Plan, the
Board may waive any conditions of or rights of the Corporation under any
outstanding Award, prospectively or retroactively.  Except as otherwise provided
in the Plan, the Board may amend, alter, suspend, discontinue or terminate any
outstanding Award, prospectively or retroactively, but no such action may
adversely affect the rights of the holder of such Award without the consent of
the holder thereof.
 
10.3        Correction of Defects, Omissions and Inconsistencies.  The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award, Award Agreement or Participation Agreement in the manner
and to the extent it shall deem desirable to implement or maintain the
effectiveness of the Plan.
 
XI.           GENERAL PROVISIONS GOVERNING PLAN


11.1        No Rights to Awards.  No Outside Director or other person shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Outside Directors, Participants, holders or
beneficiaries of Awards under the Plan.  The terms and conditions of Awards need
not be the same with respect to any Participant or with respect to different
Participants.


11.2        Rights as Stockholder.  No person shall have any right as a
stockholder of the Corporation with respect to any Shares or other equity
security of the Corporation which is subject to an Award hereunder unless and
until such person becomes a stockholder of record with respect to such Shares or
equity security.


11.3        Governing Law.  The Plan, each Award hereunder (and the related
Award Agreement), each Participation Agreement, and all determinations made and
actions taken pursuant thereto, to the extent not otherwise governed by the Code
or the laws of the United States, shall be governed by the laws of the State of
Iowa and construed in accordance therewith without giving effect to principles
of conflicts of laws.


11.4        Award Agreements.  No Participant shall have rights under an Option
or Restricted Stock award granted to such Participant unless and until an Award
Agreement shall have been duly executed on behalf of the Corporation and, if
requested by the Corporation, signed by the Participant.


11.5         No Limit on Compensation Plans or Arrangements.  Nothing contained
in the Plan shall prevent the Corporation or any Subsidiary from adopting or
continuing in effect other or additional compensation plans or arrangements.


11.6         No Right to Remain a Director.  The grant of an Award shall not be
construed as giving a Participant the right to be retained as a Director of the
Corporation, nor will it affect in any way the right of the Corporation to
terminate a Participant’s position as a Director, with or without cause.  In
addition, the Corporation may at any time remove or dismiss a Participant from
his or her position as a Director free from any liability or any claim under the
Plan or any Award, unless otherwise expressly provided in the Plan or in any
Award Agreement.

 
14

--------------------------------------------------------------------------------

 

11.7         Severability.  If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or would disqualify the Plan or any Award under any law deemed applicable by the
Board, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Board, materially altering the purpose or intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction or
Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.


11.8         No Trust or Fund Created.  Neither the Plan, any Award nor any
Participation Agreement shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Corporation or
any Subsidiary and a Participant or any other person.  To the extent any person
acquires a right to receive payments from the Corporation or a Subsidiary
pursuant to an Award, such right shall be no greater than the right of any
unsecured general creditor of the Corporation or the Subsidiary.
 
11.9    Securities Matters.  The Corporation shall not be required to deliver
any Shares until the requirements of any federal or state securities or other
laws, rules or regulations (including the rules of any securities exchange) as
may be determined by the Corporation to be applicable are satisfied.
 
11.10      No Fractional Shares.  No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Board shall determine
whether cash shall be paid in lieu of any fractional Share or whether such
fractional Share or any rights thereto shall be canceled, terminated or
otherwise eliminated.


11.11      Headings.  Headings are given to the Articles, Sections and
Subsections of the Plan solely as a convenience to facilitate reference.  Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of the Plan or any provision thereof.


11.12      Nontransferability.  Except as set forth in Section 8.6, no Award or
other benefit payable at any time under the Plan will be subject in any manner
to alienation, sale, transfer, assignment, pledge, levy, attachment or
encumbrance of any kind.


11.13      No Other Agreements.  The terms and conditions set forth herein
constitute the entire understanding of the Corporation, the Subsidiaries and the
Participants with respect to the matters addressed herein.
 
11.14      Incapacity.  In the event any Participant is unable to care for his
or her affairs because of illness or accident, any payment due may be paid to
the Participant’s spouse, parent, brother, sister, adult child or other person
deemed by the Corporation to have incurred expenses for the care of the
Participant, unless a duly qualified guardian or other legal representative has
been appointed.
 
11.15      Release.  Any payment of benefits to or for the benefit of a
Participant made in good faith by the Corporation in accordance with the
Corporation’s interpretation of its obligations hereunder, shall be in full
satisfaction of all claims against the Corporation and all Subsidiaries for
benefits under the Plan to the extent of such payment.
 
 
15

--------------------------------------------------------------------------------

 

11.16      Notices.  Any notice permitted or required under the Plan shall be in
writing and shall be hand delivered or sent, postage prepaid, by first class
mail, or by certified or registered mail with return receipt requested, to the
Committee, if to the Corporation, or to the address last shown on the records of
the Corporation, if to a Participant.  Any such notice shall be effective as of
the date of hand delivery or mailing.
 
11.17      Successors.  All obligations of the Corporation under the Plan shall
be binding upon and inure to the benefit of any successor to the Corporation,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and or assets of the Corporation.


XII.           EFFECTIVE DATE AND TERM OF PLAN


The Plan became effective on May 8, 2007, the date it was approved by the
stockholders of the Corporation at the Corporation’s annual meeting of
stockholders.  The amendment set forth herein shall become effective on November
19, 2009.


The Plan shall terminate at midnight on May 7, 2017, unless terminated before
then by the Board.  Awards may be granted, and Participation Agreements may be
entered into, under the Plan until the Plan terminates or until all Shares
available for Awards under the Plan have been purchased or
acquired.  Notwithstanding the preceding sentence, the Plan shall remain in
effect for purposes of administering outstanding Awards and Participation
Agreements as long as they are outstanding.
 
 
16

--------------------------------------------------------------------------------
